                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARIA UCHYTIL, on behalf of the United               CASE NO. C12-2091-JCC
      States of America,
10                                                         MINUTE ORDER
11                           Plaintiff,
                 v.
12
      AVANADE INC., a Washington corporation, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. On October 26, 2018, the parties in this
19   matter filed a joint status report to appraise the Court of the status of the Government’s review of
20   the parties’ settlement agreement. (Dkt. No. 222.) The joint status report states that the
21   Government requires additional time to review the settlement. (Id.) The parties have requested
22   that the Court set a deadline of November 27, 2018 to file a new joint status report. (Id.) Pursuant
23   to the parties’ request, the Court ORDERS that the parties shall file a joint status report regarding
24   the status of the Government’s review of the settlement no later than November 27, 2018.
25          \\
26          \\

     MINUTE ORDER
     C12-2091-JCC
     PAGE - 1
 1        DATED this 29th day of October 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C12-2091-JCC
     PAGE - 2
